Citation Nr: 0007548	
Decision Date: 03/21/00    Archive Date: 03/28/00

DOCKET NO.  97-34 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for post-traumatic 
osteoarthritis of the right hip.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Associate Counsel


INTRODUCTION

The veteran had active service from October 1942 to September 
1945 and January 1950 to July 1972.  He was a prisoner of war 
of the People's Democratic Republic of Korea from January 
1952 to September 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.

The Board notes that the veteran withdrew a claim of 
entitlement to service connection for hypertension in April 
1999.


FINDINGS OF FACT

1.  The appellant was a prisoner of war from February 1952 to 
September 1953 during the Korean Conflict.

2.  The appellant's painful osteoarthritis of the right hip 
is post-traumatic in nature.

CONCLUSION OF LAW

Post-traumatic osteoarthritis of the right hip is presumed to 
have been incurred as a result of his active service, to 
include service as a prisoner of war.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1154, 5107 (West 1991); 38 C.F.R. §§ 3.307, 
3.309(c) (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The appellant contends, in essence, that he developed post-
traumatic osteoarthritis of the right hip as a result of 
traumatic injuries he incurred during service.  The veteran's 
service records confirm that he was a prisoner of war from 
February 1952 to September 1953.  The record reveals credible 
evidence that he sustained inservice trauma when he 
parachuted out of a disabled aircraft at low altitude over 
enemy territory, and as a direct result of inhumane treatment 
inflicted by North Korean and Chinese Communist captors. 

An August 1998 VA Medical Center discharge report reveals 
that the veteran underwent a total right hip arthroplasty.  
The discharge diagnosis was right hip osteoarthritis.  The 
report also reflects a history of right hip osteoarthritis 
unresponsive to conservative therapy.

In January 2000, the veteran appeared before the undersigned 
at the RO.  He testified that he was captured behind enemy 
lines when his aircraft was sabotaged and he was forced to 
parachute to safety.  He was serving on the flight crew of a
C-46 aircraft at the time.  He and the flight crew were 
assigned to airdrop "friendly" Korean agents behind enemy 
lines.  After parachuting to the ground, the friendly agents 
were supposed to infiltrate the enemy's military.  
Unfortunately, one of the supposed "friendly" agents 
actually a double agent and he sabotaged the mission.  In 
this regard, when the double agent parachuted out, he lobbed 
a grenade back into the aircraft causing significant damage.  
While the pilot attempted to gain control of the aircraft, 
the veteran, who was not strapped in, violently bounced 
around the inside of the cargo cabin.  He recalled hitting 
his backside and hips.  Finally, as the aircraft was going 
into its final downward decent, the veteran parachuted out of 
the aircraft at an extremely low altitude.  Although he 
recalled hitting the ground hard, he did not recall any 
specific injury.  

After landing he was almost immediately captured by enemy 
forces and members of the North Korena populace.  As a 
prisoner of war, while he did not specifically recall an 
injury of the right hip, he did recall being tortured 
physically.  He elaborated, and his service records confirm, 
that he was beaten while a prisoner of war.  In the late 
1980s and throughout the 1990s he reported that he 
experienced continuing problems with his right hip that he 
believed were related to the injuries resulting from his 
incidents described above.  

Analysis

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 
(1999).  Arthritis may be presumed to have been incurred in 
service if the evidence shows that such disease became 
manifest to a degree of 10 percent within one year of 
separation from active service, even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

When a veteran has engaged in combat, VA will accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, disability, or hardships 
of such service, even if there is no official record of such 
incurrence or aggravation in service.  Service connection of 
such injury or disease may be rebutted by clear and 
convincing evidence to the contrary.  38 U.S.C.A. § 1154(b).

VA law and regulations further provide that if a veteran is a 
former POW then post-traumatic osteoarthritis may be 
presumptively service connected if manifest to a degree of 10 
percent or more at any time after discharge or release from 
active service, even though there is no record of the disease 
during active service, provided the rebuttable presumption 
provisions of 38 C.F.R. § 3.307 are also satisfied.  38 
U.S.C.A. § 1112(b); 38 C.F.R. § 3.309(c).  Therefore, a well 
grounded claim for presumptive service connection for disease 
or disability as secondary to confinement as a POW is 
presented where a claimant establishes that he/she (1) was a 
POW for at least 30 days and (2) has a diagnosis of a 
presumptive disease which is 10 percent disabling.  Greyzck 
v. West, 12 Vet. App. 288, 291 (1999).  The term 
osteoarthritis is a synonym of the terms degenerative 
arthritis and degenerative joint disease.  Id. at 291 (citing 
STEDMAN'S MEDICAL DICTIONARY 149, 1267 (26th ed. 1995).

The Board acknowledges that the veteran engaged in combat in 
service when the enemy agent lobbed a grenade into his 
aircraft.  Furthermore, the Board finds that his account of 
trauma to his right hip when he was buffeted around the 
aircraft and when he hit the ground hard after parachuting 
for safety is credible and consistent with the circumstances 
of such service.  38 U.S.C.A. § 1154(b).  Moreover, he was a 
prisoner of war for 18 months and exposed to physical 
torture.  The undersigned finds the testimony as to in-
service trauma to the right hip to be credible. 

After carefully considering the evidence of record, the Board 
finds that the medical evidence is in relative equipoise as 
to whether the degenerative changes of the right hip are the 
result of the aging process or are post-traumatic in 
etiology.  The symptomatology associated with the 
osteoarthritis is sufficient to support a disability 
evaluation of 10 percent or more.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003 and 5010 (1999).  With application of 
the benefit of the doubt rule, the Board finds that the 
appellant has post-traumatic osteoarthritis of the right hip, 
which is presumed due to his prisoner of war internment.  
Accordingly, the claim is allowed.



ORDER

Service connection for post-traumatic osteoarthritis of the 
right hip is granted.



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals


 

